UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7489


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CRISHONE CRYSTAL JOHNSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James P. Jones, Chief
District Judge. (5:96-cr-30022-jpj-1)


Submitted:    October 20, 2008              Decided:   November 4, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Crishone Crystal Johnson, Appellant Pro Se.    Sharon Burnham,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Crishone     Crystal    Johnson       appeals    a   district   court

order   denying   her    motion   for    a   sentence      reduction    under   18

U.S.C. § 3582(c) (2006).          We have reviewed the record and the

district court opinion and affirm for the reasons cited by the

district   court.       See   United    States    v.   Johnson,   No.   5:96-cr-

30022-jpj-1 (W.D. Va. July 21, 2008).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2